COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


 JOSE M. DE LA ROSA, JR.,                        §
                                                                 No. 08-10-00044-CV
                      Appellant,                 §
                                                                    Appeal from the
 v.                                              §
                                                              County Court at Law No. 6
                                                 §
 AJAN TIGER PROPERTIES, L.T.D.,                               of El Paso County, Texas
                                                 §
                      Appellee.                                   (TC# 2009-1098)
                                                 §


                              MEMORANDUM OPINION

       Pending before the Court is an agreed motion to affirm the trial court’s judgment

pursuant to TEX .R.APP .P. 43.2(a). According to the motion the parties have reached an

agreement to settle and compromise the underlying dispute, and request that this Court enter

judgment affirming the trial court’s judgment. The motion states:

               The parties have settled and compromised their disputes [in this] appeal,
       but as part of the settlement, the trial court judgment is to be affirmed in whole
       and remain in effect. Once the terms and payments of the settlement are satisfied,
       the parties will release the judgment as to the party who has satisfied and
       completed the settlement.

       Texas Rule of Appellate Procedure 43.2 provides the types of judgments this Court has

authority to enter:

       (a)     affirm the trial court’s judgment in whole or in part;

       (b)     modify the trial court’s judgment and affirm it as modified;

       (c)     reverse the trial court’s judgment in whole or in part and render the
               judgment that the trial court should have rendered;
       (d)      reverse the trial court’s judgment and remand the case for further
                proceedings;

       (e)      vacate the trial court’s judgment and dismiss the case; or

       (f)      dismiss the appeal.

TEX .R.APP .P. 43.2.

       In this instance, the parties have requested that we exercise our Rule 43.2(a) authority

pursuant to a settlement agreement. Having considered the motion, and as it otherwise complied

with the voluntary dismissal requirements of Rule 42.1(a)(2), we conclude the motion should be

GRANTED. Therefore, without taking any additional action with regard to the merits of the

appeal, the trial court’s judgment will be affirmed in accordance with the parties settlement

agreement. See TEX .R.APP .P. 42.1(2)(A); 43.2(a). As the motion does not indicate the parties

have agreed otherwise, costs of appeal will be paid by the Appellant. See TEX .R.APP.P. 42.1(d).

       Also pending before the Court is Appellee Ajan Tiger Properties’ motion to dismiss the

restricted appeal. Having considered the motion, and given the disposition of the case in light of

the parties’ settlement agreement, we DENY this motion as moot.




June 30, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                 -2-